STOCK PURCHASE AGREEMENT dated as of July 17, 2007 among Cenveo Corporation Commercial Envelope Manufacturing Co., Inc. Ira B. Kristel Trust IV, as amended and restated u/t/d May 31, 2006, between Ira B. Kristel, as Grantor, and William B. Wachtel, as Trustee Alan Kristel Steven Kristel and William B. Wachtel as Stockholders’ Representative TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF SHARES 1 1.1 Purchase and Sale 1 1.2 Closing 2 1.3 Deliveries at the Closing 2 1.4 Purchase Price Adjustment 4 1.5 Withholding Taxes 6 ARTICLE II REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 6 2.1 Organization and Good Standing 6 2.2 Capitalization 7 2.3 Authority, Approvals, Enforceability and Consents 8 2.4 Financial Statements 9 2.5 Absence of Undisclosed Liabilities 11 2.6 Absence of Certain Changes 11 2.7 Taxes 13 2.8 Legal Matters 15 2.9 Real Property 16 2.10 Inventory 17 2.11 Intellectual Property 17 2.12 Insurance 18 2.13 Company Agreements 18 2.14 Labor Relations 20 2.15 Employee Benefit Plans 21 2.16 Transactions with Insiders 24 2.17 Environmental Matters 24 2.18 OSHA Matters 25 2.19 Title; Condition of Assets 26 2.20 Suitability 26 2.21 Suppliers and Customers 26 2.22 Bank Accounts, Authorized Signatories 27 2.23 Brokers 27 ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE STOCKHOLDERS 27 3.1 Ownership of Shares; Title 27 3.2 Capacity, Enforceability and Consents 27 3.3 Legal Matters 28 3.4 Suitability 28 3.5 Brokers 28 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE STOCKHOLDERS’ REPRESENTATIVE 29 4.1 Capacity, Enforceability and Consents 29 -i- 4.2 Legal Matters 29 4.3 Suitability 30 ARTICLE V REPRESENTATIONS AND WARRANTIES REGARDING BUYER 30 5.1 Organization and Good Standing 30 5.2 Authority, Approvals, Enforceability and Consents 30 5.3 Use of the Accounting Firm 31 5.4 Brokers 31 ARTICLE VI COVENANTS 31 6.1 Access 31 6.2 Announcements 31 6.3 Conduct of Business of the Company Prior to the Closing 31 6.4 Further Assurances 33 6.5 Additional Agreements; Notification of Certain Matters 35 6.6 Assurance by the Stockholders 35 6.7 Covenant Not to Compete; Non-Solicitation; Confidentiality 36 6.8 Negotiations 37 6.9 Taxes 37 6.10 Excluded Assets 39 6.11 Loans Receivable 39 6.12 Company Guaranty 39 6.13 ISRA Compliance 39 6.14 Retiree Obligations 40 6.15 F.L. Smithe Machine Co., Inc. 40 6.16 Nonqualified Deferred Compensation Plan 40 ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF BUYER TO EFFECT THE CLOSING 40 7.1 Representations and Warranties; Agreements; Covenants 40 7.2 HSR Act 41 7.3 Authorization; Consents 41 7.4 Injunction; Litigation; Legislation 42 7.5 Delivery of Transaction Documents 42 7.6 Employment Agreements; Consulting Agreement; Noncompetition Agreements 42 7.7 Excluded Assets 42 7.8 Guaranty 42 7.9 Loans Receivable 42 7.10 Company Guaranty 43 7.11 ISRA Compliance 43 7.12 Audited Financial Statements 43 7.13 Amendment to Schedule 1.1(b)(i) 43 ARTICLE VIII CONDITIONS TO THE OBLIGATIONS OF THE STOCKHOLDERS TO EFFECT THE CLOSING 43 8.1 Representations and Warranties; Agreements 43 -ii- 8.2 HSR Act 44 8.3 Injunction; Litigation; Legislation 44 8.4 Delivery of Transaction Documents 44 ARTICLE IX TERMINATION 44 9.1 Termination 44 9.2 Effect of Termination 45 ARTICLE X SURVIVAL AND INDEMNIFICATION 45 10.1 Survival 45 10.2 Indemnification 46 10.3 Indemnification Procedures 48 10.4 Set-Off; etc. 51 10.5 Taxes 51 10.6 No Contribution From the Company, Etc. 51 ARTICLE XI MISCELLANEOUS 52 11.1 Expenses 52 11.2 Certain Interpretative Matters 52 11.3 Notices 52 11.4 Assignment 54 11.5 Entire Agreement 54 11.6 Modifications, Amendments and Waivers 54 11.7 Counterparts 54 11.8 GOVERNING LAW 55 11.9 Severability 55 11.10 Submission to Jurisdiction; Waiver of Jury Trial 55 11.11 Specific Performance 56 11.12 No Presumption 56 11.13 No Third Party Beneficiary 56 11.14 Non-Recourse 57 11.15 Stockholders’ Representative 57 11.16 Schedules 59 LIST OF SCHEDULES AND EXHIBITS Exhibit A Certain Defined Terms Exhibit B Accounting Principles Exhibit C Form of Escrow Agreement Exhibit D Form of General Release Exhibit E-1 Form of New Lease with Kristel, Inc. Exhibit E-2 Form of New Lease with M.A.S. Boulevard Associates Exhibit F Form of Capitalization Opinion Schedule 1.1(b)(i) Percentage Ownership of the Stockholders Schedule 1.3(a)(ii) Resigning Directors and Officers -iii- Schedule 1.3(a)(iii) Additional Releasors Schedule 2.1(a) Foreign Jurisdiction – the Company Schedule 2.1(b) Foreign Jurisdiction – the Subsidiaries Schedule 2.2(a) Capitalization Schedule 2.2(b) Subsidiaries of the Company Schedule 2.3 Consents Schedule 2.4(a) Exceptions to GAAP Schedule 2.6(b) Absence of Certain Changes Schedule 2.7 Taxes Schedule 2.8(c) Material Permits Schedule 2.9(b) Leased Real Property Schedule 2.11(a)-1 Company Registered Domain Names Schedule 2.11(a)-2 Company Patents Schedule 2.12 Insurance Schedule 2.13(a) Company Agreements Schedule 2.14(a) Employees Schedule 2.14(b) Independent Contractors, Leased Employees Schedule 2.14(c) Collective Bargaining Agreements Schedule 2.15(a) Benefit Plans Schedule 2.15(g) Multiemployer Plans Schedule 2.15(l) Change of Control for Nonqualified Deferred Compensation Plan Schedule 2.15(n) Retiree Obligations Schedule 2.16-1 Contracts with Insiders Schedule 2.16-2 Insider Transactions since June 30, 2003 Schedule 2.17 Environmental Matters Schedule 2.19 Liens Schedule 2.21-1 Performance Bonds Schedule 2.21-2 Top 20 Suppliers/Top 20 Customers Schedule 2.22(a) Bank Accounts Schedule 2.22(b) Authorized Signatories Schedule 5.2 Consents Schedule 6.3(n) Transactions with Insiders Prior to Closing Schedule 6.3(p) Pending Tax Audit Schedule 7.7 Excluded Assets Schedule 10.2(a)(vi) Specific Indemnities for Which There is an Escrow Schedule 10.2(a)(vii) Specific Indemnities for Which There is no Escrow -iv- BACK STOCK PURCHASE AGREEMENT This Stock Purchase Agreement dated as of July 17, 2007 (this “Agreement”) is among Cenveo Corporation, a Delaware corporation (“Buyer”), Commercial Envelope Manufacturing Co., Inc., a New York corporation (the “Company”), William B. Wachtel as trustee under Ira B. Kristel Trust IV, as amended and restated u/t/d May 31, 2006, between Ira B. Kristel, as Grantor, and William B. Wachtel, as Trustee, a trust organized under the laws of the State of New York (the “Trust”), Alan Kristel, an individual residing in the State of New York (“A.Kristel”), Steven Kristel, an individual residing in the State of New York (“S. Kristel” and, together with the Trust and A. Kristel, the “Stockholders”), and William B. Wachtel as representative of the Stockholders (the “Stockholders’ Representative”).Capitalized terms used but not defined herein have the meanings assigned to them on Exhibit A. The Stockholders are the sole owners of the Company’s issued and outstanding shares (the “Shares”) of capital stock. Buyer desires to purchase the Shares from the Stockholders, and the Stockholders desire to sell the Shares to Buyer, all on the terms and conditions hereinafter set forth. Concurrently herewith, and as an inducement for Buyer to enter into this Agreement, Ira B. Kristel, Alan Kristel and Steve Kristel (the “Guarantors”) are each delivering to Buyer a Guaranty (the “Guaranty”) pursuant to which he is, among other things, guaranteeing the obligations of the Trust under this Agreement and each of the Transaction Documents to which the Trust is a party. In consideration of the premises and the mutual representations, warranties, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES 1.1Purchase and Sale. (a)Upon the terms and subject to the conditions set forth in this Agreement, the Stockholders shall sell, assign, transfer and deliver the Shares to Buyer free and clear of all Liens, and Buyer shall accept and purchase the Shares from the Stockholders for an aggregate purchase price equal to the Final Purchase Price. (b)As payment for the Shares, Buyer shall at the Closing pay and deliver: (i)to each Stockholder an amount in cash equal to the product obtained by multiplying (x) the percentage next to the name of such Stockholder on Schedule 1.1(b)(i) by (y) the Initial Closing Payment by wire transfer of immediately BACK available funds in accordance with written instructions that the Stockholders shall have provided to Buyer at least two Business Days prior to the Closing Date; and (ii)to the Escrow Agent an amount equal to the Escrow Amount by wire transfer of immediately available funds in accordance with instructions set forth in the Escrow Agreement. (c)The escrowed funds being held by the Escrow Agent shall be held and distributed as provided in the Escrow Agreement. 1.2Closing.On the terms and subject to the conditions set forth in this Agreement, the closing of the transactions contemplated by this Agreement (the “Closing”) shall take place:(a) at the offices of Hughes Hubbard & Reed LLP, One Battery Park Plaza, New York, New York, at 10:00 a.m., local time, on the later of:(i) August 20, 2007 (or, in the event the Audited Financial Statement Delivery Date is after August 3, 2007, on the Alternate Closing Date), and (ii) the fifth Business Day after the conditions to the Closing set forth in this Agreement (other than those conditions that by their terms require the delivery of any documents at the Closing) are satisfied or waived; or (b) at such other time, on such other date and at such other place as may be mutually agreed upon by Buyer and the Stockholders’ Representative.The date on which the Closing is to occur is herein referred to as the “Closing Date.” 1.3Deliveries at the Closing.In addition to the other requirements set forth herein, at the Closing: (a)the Stockholders shall cause each of the following to be delivered to Buyer: (i)one or more certificates representing the Shares, and any other documents that are necessary to transfer to Buyer good, valid and marketable title to all the Shares free and clear of all Liens; (ii)instruments evidencing the resignation of the directors and officers of the Company and each of its Subsidiaries specified on Schedule 1.3(a)(ii); (iii)General Releases from each officer and director of the Company, as well as each Stockholder and each Person listed on Schedule 1.3(a)(iii), duly executed by the applicable releasor; (iv)the certificate called for by Section 7.1, duly executed by each of the Stockholders and the Stockholders’ Representative; (v)a certificate duly executed by the Secretary of the Company certifying as to:(A) the full force and effect of resolutions of its board of directors and stockholders attached thereto as exhibits evidencing the authority of the Company to consummate the transactions contemplated by the Transaction Documents to which it is a party; (B) the full force and effect of the certificate of incorporation and bylaws of the Company attached thereto as exhibits; and (C) the incumbency and signature of the -2- BACK officers of the Company who have executed the Transaction Documents to which the Company is a party; (vi)certificates from appropriate government officials (each dated as of a recent date) certifying as to the good standing of the Company and each of its Subsidiaries in their respective jurisdictions of organization and in each jurisdiction in which they are qualified to conduct business as a foreign corporation; (vii)each FIRPTA Certificate called for by Section 2.7(l), duly executed by each Stockholder; (viii)the Opinion of Counsel, if required by the institutions providing debt financing to Buyer at the Closing, and the Capitalization Opinion; (ix)the Escrow Agreement, duly executed by the Stockholders’
